                                          Case 4:21-cv-01916-PJH Document 25 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                           NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         AMTRUST INTERNATIONAL
                                   7     UNDERWRITERS LIMITED,                         Case No. 21-cv-01916-PJH

                                   8                  Plaintiff,                       ORDER OF REFERENCE TO
                                                                                       MAGISTRATE JUDGE RE
                                   9            v.                                     PLAINTIFF’S APPLICATION FOR
                                                                                       ENTRY OF DEFAULT JUDGMENT
                                  10     CHRISTOPHER JOSEPH
                                         JIANNALONE, JR., et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Pursuant to Local Rule 72-1, this matter is referred to a Magistrate Judge for a

                                  14   report and recommendation on plaintiff's application for entry of default judgment (Dkt.

                                  15   24). Any date for hearing on this motion previously noticed on the undersigned's

                                  16   calendar is VACATED.

                                  17         The parties will be advised of the date, time, place, and method of any appearance
                                       by notice from the assigned magistrate judge.
                                  18
                                             IT IS SO ORDERED.
                                  19
                                       Dated: August 4, 2021
                                  20
                                                                                   /s/ Phyllis J. Hamilton____________
                                  21
                                                                                   PHYLLIS J. HAMILTON
                                  22                                               United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
